COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '

                                               '               No. 08-12-00276-CV
 IN RE:
                                               '         AN ORIGINAL PROCEEDING
 LAKEITH RAQIB AMIR-SHARIF,
                                               '                 IN MANDAMUS
                                               '
                              Relator.
                                               '

                                MEMORANDUM OPINION

       Relator, Lakeith Raqib Amir-Sharif, a Texas prison inmate, has filed a petition for writ of

mandamus, requesting that this Court compel the presiding judge of the 83rd Judicial District

Court of Pecos County to rule on certain motions.          This is the fourth petition for writ

of mandamus Relator has filed in the Eighth Court of Appeals in the last two years. See In re

Amir-Sharif, No. 08-12-00080-CV, 2012 WL 1484197 (Tex.App.--El Paso Apr. 27, 2012, orig.

proceeding); In re Amir-Sharif, No. 08-11-00277-CV, 2011 WL 5116414 (Tex.App.--El Paso

Oct. 26, 2011, orig. proceeding); In re Amir-Sharif, No. 08-10-00081-CV, 2010 WL 2106012

(Tex.App.--El Paso June 30, 2010, orig. proceeding).

       A writ of mandamus will issue only if the trial court clearly abused its discretion and if

the relator has no adequate remedy by appeal. In re Prudential Insurance Company of America,

148 S.W.3d 124, 135-36 (Tex. 2004). When a motion has been properly filed and brought to the

court’s attention, the act of giving consideration to and ruling upon the motion is a ministerial

act, and mandamus may issue to compel the court to rule. See In re Chavez, 62 S.W.3d 225, 228

(Tex.App.--Amarillo 2001, orig. proceeding).

       According to his petition for writ of mandamus, Relator filed suit in March 2010 against
Jacqueline L. Glenn and others in cause number P-6813-83-CV in the 83rd District Court of

Pecos County, Texas based on the Texas Theft Liability Act. Relator has not included a copy of

his original petition and his mandamus petition does not identify the other defendants. Relator

asserts that Judge Carl Pendergrass, presiding judge of the 83rd District Court, has not ruled on a

motion for default judgment filed in 2010 or a motion to recuse Judge Pendergrass filed on

July 9, 2012.

        Even though Relator is appearing pro se, he is not excused from compliance with the

applicable Rules of Appellate Procedure, including Rule 52 which governs original proceedings

filed in the courts of appeals. See TEX.R.APP.P. 52.1-52.7. Rule 52.2 provides that a person

whose interest would be directly affected by the relief sought is a real party in interest and party

to the case. TEX.R.APP.P. 52.2. Further, the petition must give a complete list of all parties as

well as the names and addresses of counsel. TEX.R.APP.P. 52.3(a). The defendants sued by

Relator in cause number P-6813-83-CV certainly qualify as real parties in interest yet Relator’s

petition does not identify them as parties nor does he provide the name and address of counsel.

Likewise, Relator’s petition does not reflect that he has served a copy of the petition on the real

parties in interest or counsel. See TEX.R.APP.P. 9.5 (requiring service of all documents and

proof of service). Even assuming Relator’s petition complied with Rule 52’s requirements, we

would deny the relief requested. Relator has not provided a file-marked copy of either motion.

Consequently, he has failed to establish that the motions have been properly filed. We deny the

petition for writ of mandamus because the petition does not comply with Rule 52 and because

Relator has failed to establish he is entitled to the relief requested.



November 14, 2012                       _______________________________________________
                                        ANN CRAWFORD McCLURE, Chief Justice

                                                  -2-
Before McClure, C.J., Rivera, and Antcliff, JJ.




                                                  -3-